Citation Nr: 0010940	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  93-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1981.

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which RO, which denied the claims of service connection for a 
right foot disability, low back injury, left shoulder injury, 
and nose injury.  A notice of disagreement was received in 
May 1993.  A statement of the case was issued in June 1993.  
A substantive appeal was received in July 1993.  In November 
1993, the veteran appeared and testified at the RO before the 
undersigned.  In November 1995, the Board remanded the issues 
on appeal for further development.  

Subsequent to the further development, service connection for 
a left shoulder injury and nose injury was granted in a 
January 1999 RO decision.  Appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of a right foot disability.

2.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of a low back disability, or 
a nexus between a post-service diagnosis of lumbosacral 
strain and reported injuries or findings of low back muscle 
spasms made during the veteran's active period of service. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right foot disability.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of the entrance examination in January 1979, the 
spine and feet were found to be normal, and the veteran did 
not indicate a medical history of problems with the low back 
and feet.  A record entry dated later in January 1979 shows 
that the veteran had complained of back pain, along with a 
runny nose, cough, a sore throat and headache.  He was 
diagnosed with acute respiratory disease.  In March 1979, the 
veteran was treated for a right foot injury which was 
diagnosed as probable right foot strain.  A few days later, 
it was noted that the x-rays of the foot were negative, and 
the examiner diagnosed stress of the third metatarsal.  In 
May 1980, the veteran complained of low back pain and it was 
noted that there was full range of motion with palpable 
spasms.  In a September 1980, the veteran reported a medical 
history which included: swollen or painful joints; broken 
bones; arthritis, rheumatism or bursitis; bone, joint of 
other deformity; and recurrent back pain.  However, the 
corresponding medical examination report does not contain 
references to or findings of any of these conditions.  In 
October 1980, the veteran complained of a sharp pain to the 
lumbosacral area radiating down to the right thigh, knee and 
foot.  The examination revealed some pain with right and back 
bend.  It was further noted that the veteran's problems might 
be psychological or a "sham factor".  The medical 
evaluation board examination of January 1981 revealed that 
the back and feet were normal upon examination.  

When admitted for psychiatric treatment in August 1986, the 
veteran complained of low back pain.  It was noted that he 
was evaluated, and it was indicated that there were no 
physical limitations.  He also complained that there was 
tenderness of the back when he was admitted for psychiatric 
treatment in July 1987.  However, it was difficult to 
identify on physical examination.  The rest of the physical 
examination was non-contributory.  

A VA examination was conducted in November 1992, and the 
examiner diagnosed lumbosacral strain and hammertoe 
deformities of the right foot.  X-rays of the lumbar spine 
were negative, and x-rays of the right foot revealed 
hammertoe deformities, and no acute changes were seen.  

In November 1993, the veteran testified that he injured his 
low back and shoulder during service while playing football.  
Regarding the right foot, he feels pain when walking long 
distances, and the bone feels loose around the left side of 
the foot and on top of the foot.  He wears special shoes 
because of the foot pain.  During service in February 1980, 
he had sprained his right foot in a fall, but when he was 
treated the physicians blamed the condition on the boots.  
However, he was not issued a new pair of boots.  It was noted 
that there may have been a communication problem when he was 
treated in service since he may not have been as fluent in 
English at that time.  

When he was admitted for psychiatric treatment in December 
1990, a diagnosis of chronic low back pain was noted.  The 
physical examination revealed normal gait and coordination, 
and that the veteran was in no acute distress. 

A VA examination was conducted in November 1998.  The 
examiner commented that the x-rays of the lumbar spine and 
right foot were normal.  The examiner further noted that the 
examination was normal, and that no disorder of the lumbar 
spine or right foot were found.  The examiner concluded that 
the veteran's complaints of pain were not related to service 
injuries.  


II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
a right foot disability, and service connection for a low 
back disability.  There must be more than a mere allegation; 
a claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the service medical 
records which reflect complaints and findings related to the 
right foot and low back, as well as the post-service records 
which document the veteran's occasional complaints of pain.  
However, this evidence does not show that the first 
requirement for a well-grounded claim has been met.  

Clearly, the veteran complained of right foot problems and 
low back pain during service.  However, the separation 
examination report did not indicate that there were any 
abnormalities of the lumbar spine or right foot.  Therefore, 
it is reasonable to conclude that any complaints and 
conditions affecting those areas were acute and transitory.  
The only diagnoses of record which are related to those areas 
were made when the veteran was examined in November 1992.  At 
that time, the examiner diagnosed lumbosacral strain and 
hammer toe deformities of the right foot.  However, the most 
recent VA examination conducted in 1998 showed that other 
than pain, there were no specific disorders affecting the low 
back and right foot. 

In the case Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999), the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between the 
consideration of pain as it pertains to the rating of a 
service-connected disability and the consideration of pain as 
a disability for which service connection may be granted.  
Essentially, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  That is the case here, 
therefore the first requirement for a well-grounded claim has 
not been met since there is no current diagnosis of a right 
foot or low back disability.  

Even if the Board were to conclude that the November 1992 
diagnoses of lumbosacral strain and hammertoes of the right 
foot satisfy the first requirement for a well-grounded claim, 
the remaining requirements for a well-grounded claim would 
not be met.  These diagnoses were made many years after the 
veteran's active period of service, and with regard to the 
right foot, the condition treated during service was that of 
metatarsal stress, not hammertoes.  Furthermore, the 1992 
report does not reflect the examiner's conclusion that the 
conditions diagnosed were related to the injuries the veteran 
reported occurred during service.  Therefore, the third 
requirement for a well-grounded claim would not be met due to 
the lack of a nexus between the reported injuries and the 
diagnoses made on examination.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, those with such specialized training have not 
concluded that any of the disorders or complaints noted are 
related to the injuries which occurred during service.  The 
Board points out that the assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions, standing alone without supporting medical 
evidence, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of these claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

There is no prejudice to the appellant in denying these 
claims as not well-grounded even though the RO decision was 
on the merits, because the "quality of evidence he would 
need to well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence diagnosing a current disability 
affecting the right foot or low back, and tending to show a 
nexus between the injuries to the right foot or low back 
during service and the current diagnosis.  



ORDER

The claim of entitlement to service connection for a right 
foot disability is not well grounded, and the appeal is 
denied.  

The claim of entitlement to service connection for a low back 
disability is not well grounded, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 4 -


- 9 -


